Case 1:20-cv-00493-RJJ-SJB ECF No. 8-14 filed 06/22/20 PageID.284 Page 1 of 3




                          EXHIBIT 12
             Case 1:20-cv-00493-RJJ-SJB ECF No. 8-14 filed 06/22/20 PageID.285 Page 2 of 3

Medicines for the Prevention of Malaria While Traveling
Hydroxychloroquine (Plaquenil™)

 What is hydroxychloroquine?                                Your doctor will have calculated the correct weekly
                                                            dose for your child based on the child’s weight. The
 Hydroxychloroquine (also known as                          child’s dose should not exceed the adult dose of
 hydroxychloroquine sulfate) is an arthritis medicine       310mg base (400mg salt) per week
 that also can be used to prevent malaria. It is
 available in the United States by prescription only.       Where can I buy
 It is sold under the brand name Plaquenil and it           hydroxychloroquine?
 is also sold as a generic medicine. It is available in
 tablets of 155mg base (200mg salt).                        Antimalarial drugs are available in the United States
                                                            by prescription only. Medicines should be obtained
 You should know that the 155mg base tablet is              at a pharmacy before travel rather than in the
 the same as the 200mg salt tablet. It is just two          destination country. Buying medications abroad
 different ways of describing the same thing.               has its risks: the drugs could be of poor quality,
 Hydroxychloroquine can be prescribed for either            contaminated, or counterfeit and not protect you
 prevention or treatment of malaria.                        against malaria.
 This fact sheet provides information about its use         In what parts of the world can
 for the prevention of malaria infection associated
 with travel.                                               hydroxychloroquine be used for
                                                            prevention of malaria in travelers?
                                                            Hydroxychloroquine can only be used in places
                                                            where chloroquine (a related medicine) is still
                                                            effective. There are only a few places left in the
                                                            world where hydroxychloroquine is still effective
                                                            including parts of Central America and the
                                                            Caribbean.
                                                            CDC keeps track of all the places in the world where
                                                            malaria transmission occurs and which malaria
 Who can take hydroxychloroquine?                           drugs that are recommended for use in each place.
                                                            This information can be found using the malaria
 Hydroxychloroquine can be prescribed to adults             map on the CDC website: http://www.cdc.gov/
 and children of all ages. It can also be safely taken by   malaria/map/index.html.
 pregnant women and nursing mothers.

 Who should not take
 hydroxychloroquine?
 People with psoriasis should not take
 hydroxychloroquine.

 How should I take
 hydroxychloroquine?
 Both adults and children should take one dose of
                                                                  Malaria transmission         Malaria transmission          Malaria transmission is
 hydroxychloroquine per week starting at least 1 week             occurs throughout            occurs in some parts          not known to occur

 before traveling to the area where malaria transmission     This map shows an approximation of the parts of the world where malaria
 occurs. They should take one dose per week while            transmission occurs. For more detailed information about the occurrence of malaria
                                                             transmission in specific countries, please use the interactive Malaria Map Application.
 there, and for 4 consecutive weeks after leaving.
 The weekly dosage for adults is 310mg base (400mg salt).


               Center for Global Health
               Division of Parasitic Diseases and Malaria
CS237187-C
    Case 1:20-cv-00493-RJJ-SJB ECF No. 8-14 filed 06/22/20 PageID.286 Page 3 of 3

               Hydroxychloroquine (Plaquenil™)

Malaria is a serious disease that can                             •   Overdose of antimalarial drugs, particularly
cause death if not treated right away.                                hydroxychloroquine, can be fatal. Medication
It is caused by a parasite that can                                   should be stored in childproof containers
                                                                      out of the reach of infants and children.
infect a certain type of mosquito
which feeds on humans.                                            •   Some people are already taking
                                                                      hydroxychloroquine regularly for other
About 1,500 cases of malaria are                                      medical conditions such as arthritis. In those
diagnosed in the United States each                                   instances, they may not need to take an
year almost all in travelers to parts of                              additional medicine to prevent malaria. Your
the world where malaria occurs.                                       doctor can advise you.


                                                                  How long is it safe to use
Will hydroxychloroquine interact                                  hydroxychloroquine?
with my other medications?
                                                                  CDC has no limits on the use of
Some other drugs can interact with                                hydroxychloroquine for the prevention of
hydroxychloroquine and cause problems. Your                       malaria. When hydroxychloroquine is used
doctor is responsible for evaluating the other                    at higher doses for many years, a rare eye
medicines you are taking to ensure that there                     condition called retinopathy has occurred.
are no harmful interactions between them                          People who take hydroxychloroquine for
and hydroxychloroquine. In some instances,                        more than five years should get regular
medicines can be adjusted to minimize the                         eye exams.
interaction. You can also ask your pharmacist to
check for drug interactions.
                                                                  For more information:
What are the potential side                                       Check out the CDC malaria website at
effects of hydroxychloroquine?                                    www.cdc.gov/malaria
Hydroxychloroquine is a relatively well tolerated                 Health-care providers needing assistance
medicine. The most common adverse reactions                       with diagnosis or management of
reported are stomach pain, nausea, vomiting,                      suspected cases of malaria should call the
and headache. These side effects can often be                     CDC Malaria Hotline: 770-488-7788 or
lessened by taking hydroxychloroquine with                        855-856-4713 toll-free (M-F, 9am-5pm,
food. Hydroxychloroquine may also cause                           eastern time).
itching in some people.                                           Emergency consultation after hours, call:
All medicines may have some side effects.                         770-488-7100 and request to speak with
Minor side effects such as nausea, occasional                     a CDC Malaria Branch clinician.
vomiting, or diarrhea usually do not require
stopping the antimalarial drug. If you cannot
tolerate your antimalarial drug, see your
health care provider; other antimalarial drugs                    Prevent Malaria
are available.
                                                                  •    Take an antimalarial drug.
Other considerations                                              •    Prevent mosquito bites.
                                                                  •    If you get sick, immediately seek
•   A good choice for longer trips because                             professional medical care.
    you only have to take the medicine once
    per week.




                                                    Page 2 of 2
